Case: 1:18-cv-00423-DRC-KLL Doc #: 102 Filed: 08/19/21 Page: 1 of 2 PAGEID #: 602




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 MICHAEL SLOCUM

              Plaintiff,
                                               Case No. 1:18-cv-423
       v.                                      JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Litkovitz
 SGT. S. BEAR, et al.,

              Defendants.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s March 26, 2021,

Report and Recommendation (“R&R”) (Doc. 101). The Magistrate Judge recommends

that the Court DENY Plaintiff’s Motion For Summary Judgment (Doc. 99) and

DENY IN PART AND GRANT IN PART Defendants’ Motion For Summary

Judgment (Doc. 87). Specifically, the R&R recommends granting Defendants

summary judgment as to Plaintiff’s First Amendment retaliation and inappropriate

supervision claims, and denying Defendants summary judgment as to Plaintiff’s

Eighth Amendment excessive force claim.

      The R&R advised both parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, which includes the

right to District Court review. (See Doc. 101, #601). See also Thomas v. Arn, 474 U.S.

140, 152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting
Case: 1:18-cv-00423-DRC-KLL Doc #: 102 Filed: 08/19/21 Page: 2 of 2 PAGEID #: 603




“fail[ure] to file an objection to the magistrate judge’s R & R … is forfeiture”); 28

U.S.C. § 636(b)(1)(C). Accordingly, the parties here needed to object by April 9, 2021.

The time for filing objections has long since passed, and no party has objected.

      Accordingly, the Court ADOPTS the Report and Recommendation (Doc. 101).

The Court thus GRANTS Defendants’ Motion For Summary Judgment (Doc. 87), but

only as to Plaintiff’s First Amendment retaliation and inappropriate supervision

claims. The Court DENIES Defendants’ Motion For Summary Judgment as to

Plaintiff’s Eighth Amendment Claim. Separately, the Court DENIES Plaintiff’s

Motion For Summary Judgment (Doc. 99) in its entirety.

      SO ORDERED.

August 19, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
